THOMPSON, District Judge.
I agree with General Appraiser Plowell that:
“The merchandise as imported has been converted from a comparatively valueless article into a commodity of use and value by a process of manufacture specially designed for the purpose. Labor and machinery have been used in producing it, and because of the manufacturing process it has acquired a new name and a new use. It is therefore no longer a erode mineral, but is a manufactured article.”
It is dutiable at 20 per cent, ad valorem under the provision in section 6, for “all articles manufactured, in whole or in part, not provided for in this act.” See Tariff Act July 24, 1897, c. 11, 30 Stat. 205 (U. S. Comp. St. 1901, p. 1693).